t c memo united_states tax_court joanna del valle villafane petitioner v commissioner of internal revenue respondent docket no filed date joanna del valle villafane pro_se blaine holiday for respondent memorandum opinion gustafson judge the internal_revenue_service irs issued to petitioner joanna del valle villafane a statutory_notice_of_deficiency pursuant to section for the year showing 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure the irs’s determination of an dollar_figure deficiency in income_tax ms villafane brought this case pursuant to sec_6213 asking this court to redetermine that deficiency and in his amended answer respondent asserted a deficiency in a greater amount dollar_figure the case is currently before the court on respondent’s motion for summary_judgment after respondent’s concession of the principal issue in the notice_of_deficiency the issues for decision are whether ms villafane is entitled to medical expense deductions and education credits and whether the tax_refund she received is taken into account in calculating her deficiency for the reasons explained below we will grant respondent’s motion background the following facts are based on ms villafane’s petition her testimony at a partial trial held date and documents that she provided to respondent and that were attached to a status report filed date at the time she filed her petition ms villafane resided in minnesota ms villafane’s income and expenses in ms villafane earned wages of dollar_figure from two employers from those wages the employers withheld a total of dollar_figure in income_tax the employers issued forms w-2 wage and 2respondent concedes that ms villafane did not receive dollar_figure in discharge_of_indebtedness income from the forgiveness of credit card debt tax statement showing the amounts of wages and withholding in ms villafane did not incur medical_expenses or educational expenses and she has never alleged that she did ms villafane’s return ms villafane hired a tax_return_preparer to whom she gave the forms w-2 from her employer the preparer informed ms villafane that she would receive a refund of dollar_figure the preparer had ms villafane sign a paper authorizing the preparer to direct the irs to pay the refund directly into the preparer’s account and authorizing the preparer to pay ms villfane her refund by a check from the preparer the preparer issued a bank check to ms villafane in the amount of dollar_figure as she had stated she would do and the check is dated date which was a sunday the electronic signature date on ms villafane’s return is date which was a monday ms villafane never saw any copy of the return that was filed electronically on her behalf 3manpower of texas limited_partnership issued to ms villafane a form_w-2 for showing wages of dollar_figure and federal income taxes withheld of dollar_figure staples the office superstore issued to ms villafane a form_w-2 for showing wages of dollar_figure and federal income taxes withheld of dollar_figure in total ms villafane had wages of dollar_figure and federal_income_tax withheld of dollar_figure however ms villafane rounded her wages down to dollar_figure on her return and respondent appears to have rounded down her wages and income_tax withheld to the nearest dollar in his filings with this court for simplicity we adopt the parties’ convention of rounding down ms villafane’s wages and income_tax withheld to the nearest dollar the return claimed deductions for dollar_figure in medical_expenses claimed credits for dollar_figure in education expenses and reported a zero tax_liability ms villafane never incurred those expenses and never authorized the claiming of those deductions and credits the return also overstated ms villafane’s withholding credits by dollar_figure claiming dollar_figure instead of the dollar_figure that had actually been withheld ms villafane was not aware of these errors the return claimed a dollar_figure credit for telephone_excise_tax paid and claimed a refund of dollar_figure consisting of the claimed withholding credits of dollar_figure plus the telephone_excise_tax credit of dollar_figure the return directed that the irs send the refund to an account owned by the return preparer the parties assume that the irs sent to the preparer’s account a refund in the claimed amount of dollar_figure but the record does not show the amount of the refund in view of the preparer’s prior issuance of a dollar_figure check to ms villafane the preparer thus retained dollar_figure of the refund the notice_of_deficiency on date the irs issued to ms villafane a notice_of_deficiency for the year the irs had received a credit 4for the reasons stated below in part ii b a finding as to the amount of the refund is not necessary to the resolution of the deficiency in this case and we adopt the parties’ assumption nonetheless it would have been useful to know and not to have had to assume the facts about the irs’s receipt and processing of ms villafane’s return card company’s report of discharge_of_indebtedness income which had not been reported on ms villafane’s return the notice_of_deficiency increased ms villafane’s income by the amount of the discharge and also made corresponding computational adjustments that reduced in small part her improper medical expense deductions and education credits respondent now concedes the discharge-of-indebtedness issue on the basis of those adjustments the notice determined a deficiency of dollar_figure the notice also corrected her overstated withholding credit figured interest due on the underpayment and advised ms villafane that she owed a total of dollar_figure for ms villafane’s petition ms villafane was confused by the notice_of_deficiency because she knew she had incurred no medical_expenses or educational expenses in she therefore timely filed a petition in this court the petition explained i trusted that the tax preparer was entering in my tax_return all the correct info provided instead i became a victim of what many people encounter many times i am just requesting that this information be investigated i believe the wrong information was provided by the tax preparer the petition stated that her withholding had been as the irs determined it and not as claimed on her return the petition affirmatively stated as to the medical_expenses that i didn’t provide this information to my tax preparer i haven’t had any medical deduction this was included without my knowledge and it was unauthorized as to the education credits the petition states i haven’t gone to school since so this amount was entered w o my knowledge and unauthorized that is the petition disclosed that the medical expense deductions and education credits should have been disallowed in their entirety and not only in part as on the notice_of_deficiency proceedings in tax_court in view of the disclosures in the petition respondent asserted in an amendment to his answer a deficiency greater than was shown on the notice_of_deficiency ie dollar_figure as compared to dollar_figure when this case was called from the calendar in st paul minnesota on date the parties had not yet agreed on a stipulation of facts pursuant to rule a partial trial was held at which ms villafane testified her testimony was in accord with the foregoing account the court observed that the case had not yet been adequately developed and directed the 5the computation attached to the amendment to respondent’s answer shows on line a deficiency of dollar_figure the text of that amendment asserts an increase of dollar_figure in the deficiency determined in the notice dollar_figure which would total dollar_figure however that larger amount is the balance due from line which includes adjustments to prepayment_credits from line which are not a part of the deficiency computation see part ii b b below parties to attempt to stipulate or settle some or all of the issues after attempts at cooperating with ms villafane to stipulate or settle respondent conceded the discharge-of- indebtedness issue and filed a motion for summary_judgment despite an order from the court that she respond ms villafane has not done so the case can now be resolved i summary_judgment standards discussion where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary and potentially expensive trial fla peach corp v commissioner 90_tc_678 rule provides for summary_judgment in terms equivalent to rule of the federal rules of civil procedure summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 ms villafane did not raise any genuine issue of material fact and the case can be resolved under rule ii redetermination of ms villafane’s deficiency a medical expense deductions and education credit ms villafane’s return as prepared by the return preparer claimed medical expense deductions under sec_213 that ms villafane did not authorize and that she concedes were improper the disallowance of those deductions and the allowance instead of the standard_deduction as is reflected in the amendment to respondent’s answer must therefore be sustained likewise ms villafane’s return claimed education credits under sec_25a that she concedes were improper and respondent’s proposed disallowance of those credits must be sustained these adjustments will be reflected in our redetermination of ms villafane’s deficiency b ms villafane’s refund the matter of ms villafane’s refund dollar_figure paid to the preparer who paid dollar_figure to ms villafane has been a subject of discussion between the court and the parties for that reason we show here that it does not affect the outcome of this deficiency case a non-rebate refund claimed on an original return in a deficiency case under sec_6213 this court redetermines a deficiency in some circumstances that redetermination will take account of a refund that has been made to the taxpayer and that refund will make the subsequent deficiency greater but this is not such a circumstance the term deficiency is defined in sec_6211 to mean-- the amount by which the tax imposed by subtitle a exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made a rebate will therefore increase the amount of a deficiency the term rebate is defined in sec_6211 to mean so much of an abatement credit refund or other payment as was made on the ground that the tax imposed by subtitle a was less than the excess of the amount specified in subsection a over the rebates previously made that is a rebate refund is issued on the basis of a substantive recalculation of the tax owed 112_tc_103 there is ordinarily no such substantive recalculation of the liability when the irs issues a refund of the amount claimed as an overpayment on a taxpayer’s original return thus sec_6211 provides that t he tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to the credit under sec_31 ie the credit for income_tax withheld from wages and the regulations under sec_6211 provide for example assume that the amount of income_tax shown by the taxpayer upon his return for the taxable_year is dollar_figure and the amount claimed as a credit under sec_31 for income_tax withheld at the source is dollar_figure if the district_director determines that the tax imposed by subtitle a is dollar_figure and makes a refund of dollar_figure no part of such refund constitutes a rebate since the refund is not made on the ground that the tax imposed by subtitle a is less than the tax_shown_on_the_return sec_301_6211-1 proced admin regs a refund of the amount of payroll withholding that is claimed as an overpayment on an original return is therefore generally not a rebate and does not enter into the calculation of a deficiency of course the irs is not prevented from later determining a deficiency in tax for such year because of the prior refund see 91_tc_85 but that deficiency will be calculated by reference to the tax_liability shown on the return and will not be increased by the amount of the non- rebate refund previously claimed and allowed 6see jordan v commissioner tcmemo_2006_95 n by definition a deficiency is determined without regard to the sec_31 credit for tax withheld on wages affd 226_fedappx_15 1st cir refunds of excessive credits a excessive withholding credit a portion of the refund claimed on ms villafane’s return and paid_by the irs resulted from a dollar_figure overstatement of ms villafane’s payroll withholding credits claimed under sec_31 the irs took that excess into account in its recomputation of ms villafane’s liability for that it sent with the notice_of_deficiency and in that recomputation the proposed liability was increased accordingly however an alleged excessive withholding credit does not fall within the definition of a deficiency under sec_6211 107_tc_249 and the excessive credit did not figure into the deficiency per se amounting to dollar_figure as determined in the notice_of_deficiency b telephone_excise_tax refund the increase in the deficiency that respondent asserted in the amendment to his answer would reclaim dollar_figure in telephone_excise_tax previously refunded to ms villafane--a refund that appears on income_tax returns only for sec_4251 imposes an excise_tax on communications_services and in the government conceded the non-taxability of most long-distance telephone service and undertook to refund the tax to million taxpayers see notice_2006_50 2006_1_cb_1141 the means chosen for making the telephone_excise_tax refund tetr was the income_tax return for the form_1040 u s individual_income_tax_return included among the payments lines a line credit for federal telephone_excise_tax paid on which a taxpayer claimed the refund as if it were a payment of tax ie along with witholding credits and the like ms villafane’s income_tax return for claimed a credit of dollar_figure for telephone_excise_tax allegedly overpaid and the refund that she was allowed included that amount the irs’s amended answer would take the tetr back from her by increasing her deficiency by the same amount in so doing respondent in effect asked the tax_court to determine that ms villafane’s tetr was excessive however an allegedly excessive telephone_excise_tax credit does not properly enter into the computation of a deficiency under sec_6211 and we therefore do not have jurisdiction to determine it the tetr was properly characterized on form_1040 for as a payment and as sec_301_6211-1 proced admin regs states payments on account of estimated income_tax like other_payments of tax by the taxpayer shall likewise 7form 1040-a u s individual_income_tax_return had an equivalent line and form 1040ez income_tax return for single and joint filers with no dependents had an equivalent line for persons who did not owe any income_tax and would not otherwise file a return the irs promulgated a special form 1040ez-t request for refund of federal telephone_excise_tax on which a person would claim only the tetr be disregarded in the determination_of_a_deficiency the internal_revenue_manual irm states the tetr amount is considered a non-rebate refund and must be worked pre-refund exam will not look at cases once the tetr amount has been refunded irm pt date as a non-rebate refund not subject_to any exception see eg sec_6211 the tetr falls outside the rebates that affect the deficiency calculation under sec_6211 we therefore need not decide any issues arising from ms villafane’s refund made in response to the claim in her return we decide only the deficiency in her income_tax to reflect the foregoing an appropriate order and decision will be entered
